912 So.2d 328 (2005)
R.R.K., A Child, Appellant,
v.
STATE of Florida, Appellee.
No. 5D04-1437.
District Court of Appeal of Florida, Fifth District.
July 29, 2005.
Order Denying Rehearing and Granting Certification September 16, 2005.
James S. Purdy, Public Defender, and Rose M. Levering, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Belle B. Schumann, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See S.S.M. v. State, 898 So.2d 84 (Fla. 5th DCA 2004).
PLEUS, C.J., and THOMPSON, J., concur.
SAWAYA, J., concurs and concurs specially, with opinion.
SAWAYA, J., concurring specially.
I reluctantly agree with the majority based on this court's opinion in S.S.M. v. State, 898 So.2d 84 (Fla. 5th DCA 2004). However, I fully agree with Judge Sharp's specially concurring opinion in V.K.E. v. State, 902 So.2d 343 (Fla. 5th DCA 2005), that our decision in S.S.M. was wrongly decided.


*329 ON MOTIONS FOR REHEARING AND CERTIFICATION
PLEUS, C.J.
We deny the Motion for Rehearing but grant the Motion for Certification. Consistent with all of our opinions on this issue since S.S.M. v. State, 898 So.2d 84 (Fla. 5th DCA 2004), we certify the following question to the Florida Supreme Court:
DOES A TRIAL JUDGE HAVE THE POWER AND AUTHORITY TO IMPOSE ON JUVENILES IN A JUVENILE DELINQUENCY PROCEEDING, THE MANDATORY SURCHARGES SET FORTH IN SECTIONS 938.08 AND 938.085, FLORIDA STATUTES?
REHEARING DENIED; QUESTION CERTIFIED.
THOMPSON and SAWAYA, JJ., concur.